Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 29, 2021

                                      No. 04-21-00025-CV

     IN THE INTEREST OF R.W. III A/K/A L. R.W. III AND Z.E.W., CHILDREN

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01957
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER

    Appellant's brief was due March 23, 2021. Appellant has filed a motion seeking a twenty-day
extension of time to file the brief. We grant the motion and order appellant’s brief filed
by April 12, 2021. This is an accelerated appeal of an order in a suit for termination of the
parent-child relationship that must be disposed of by this court within 180 days of the date the
notice of appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Because of the time
constraints governing the disposition of this appeal, further requests for extensions of time will
be disfavored.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court